Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: August 31, 2007 (Date of earliest event reported) INCENTRA SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-16031 (Commission File No.) 86-0793960 (I.R.S. Employer Identification No.) 1140 Pearl Street Boulder, Colorado 80302 (Address of principal executive offices; zip code) (303) 449-8279 (Registrants telephone number, including area code) N/A (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13-4(e) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1  REGISTRANTS BUSINESS AND OPERATIONS Item 1.01 Entry Into A Material Definitive Agreement In connection with the closing of our acquisition of Sales Strategies, Inc. (d/b/a SSI hubcity), a New Jersey corporation (SSI), on September 5, 2007, as discussed in Item 2.01 below, we entered into several material agreements. The material agreements include a stock purchase agreement, an unsecured promissory note, a registration rights agreement, and an employment agreement. The descriptions of such agreements contained in Item 2.01 below are incorporated herein by reference. The above description of the above material agreements is not a complete description of all of the terms of such material agreements and is qualified in its entirety by reference to the actual agreements, copies of which are included as an exhibit to this Current Report on Form 8-K. SECTION 2  FINANCIAL INFORMATION Item 2.01 Completion of Acquisition or Disposition of Assets On September 5, 2007 (the Closing Date), we acquired SSI, a provider of IT and secure data center solutions to mid-tier enterprises and Fortune 1000 companies, pursuant to a Stock
